September 21, 2006 20 September



Mr. Robert F. Wrobel

Executive Vice President, Chief Legal Officer & Secretary

Alpharma Inc.

One Executive Drive

Fort Lee, NJ 07024



Re: Retirement Agreement



Dear Bob:



This Retirement separation Agreement (the "Agreement") sets forth the agreement
between you (the "Executive") and Alpharma Inc. (the "Company") regarding the
terms of your retirement from the Company.



Retirement

The Company and the Executive agree that he shall retire no earlier than January
15, 2007 nor later than June 30, 2007. The Company retains the option to choose
any date within such period by giving Executive 30 days notice (the "Retirement
Date"). At all times prior to his Retirement Date, Executive shall continue to
be an employee and executive vice president of the Company, upon the same terms
and conditions of employment as exist at this date (including without limitation
salary and target bonus percentage). Upon his Retirement Date, Executive shall
be deemed to have "retired" for the purpose of all employee benefit plans and
programs of the Company.

Chief Legal Officer

Executive agrees to relinquish the position of Chief Legal Officer concurrently
with his Retirement Date or, upon at least 30 days notice, at any date after the
date hereof as may be chosen by the Company. Should Executive cease serving as
Chief Legal Officer prior to his Retirement Date, he shall continue to report to
the Chief Executive Officer and agrees to perform, on a full time basis and to
the exclusion of any other business activities, such duties and assignments of
an executive nature reasonably related to his expertise and experience as are
assigned to him by the Chief Executive Officer. For the purposes of all employee
benefit plans and programs and the letter agreement between the Company and the
Executive dated December 12, 2005 (the "Letter Agreement"), Executive shall be
deemed to be an active employee and a member of the Chief Executive Officer's
Leadership Team at all times prior to his Retirement Date. The June 29, 2007
payment under the heading Retention Payment in the Letter Agreement shall be
paid to the Executive on his Retirement Date.

Bonus

Executive shall be eligible for a bonus pursuant to the terms of the Executive
Bonus Plan for the 2006 fiscal year and shall be awarded a bonus based upon the
Plan criteria as applied generally to other executives with respect to the 2006
fiscal year (without regard to whether the Executive serves as the Chief Legal
Officer for the full fiscal year). Executive shall be paid a pro rata portion of
his Target Bonus for that portion of the 2007 fiscal year prior to his
Retirement Date. The 2006 bonus payment shall be made at the time other
executives receive bonus payments for such period. The 2007 bonus shall be paid
on the Executive's Retirement Date.

Severance or Change in Control

Upon the Executive's Retirement Date, notwithstanding Section 7.1 of the
Alpharma Inc. Severance Plan (the "Severance Plan"), he shall receive a lump sum
payment equal to the amount due under Section 4.2(b)(ii) of the Severance Plan
and coverage for himself and his spouse under the Alpharma Health and Welfare
Program for eighteen months at the active employee rate (although the Executive
will be required to pay the entire premium for the six month period described
below). The expiration of such eighteen-month period will be treated as the
initial "Qualifying Event" for purposes of the Consolidated Omnibus Budget
Reconciliation Act ("COBRA"). If the Executive is a "specified employee" within
the meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as
amended (the "Code"), the lump sum payment will be made on the date that is six
months following the Executive's Retirement Date. Such lump sum payment will be
adjusted for interest (6% per annum) during the six-month period beginning on
the Retirement Date and ending on the payment date.

In the event that a binding agreement is executed by the Company prior to the
Executive's Retirement Date with respect to a transaction which constitutes a
"Change in Control", as that term is defined under the Alpharma Inc. Change in
Control Plan ("Change in Control Plan") and such transaction is consummated on
or before the Executive's Retirement Date, in lieu of the benefits set forth in
the first paragraph of this section, the Executive shall receive the benefits
set forth in the Change in Control Plan, as modified by the Letter Agreement. If
the terms of the Change in Control Plan (as modified by the Letter Agreement)
become applicable to the Executive, (a) all benefits set forth in paragraph 1 of
Appendix A to the Letter Agreement shall be payable in a lump sum on the
Retirement Date, and (b) the cessation of the Executive's employment on the
Retirement Date shall be deemed to have satisfied the requirements set forth in
the first paragraph under the heading Special Severance Arrangement in the
Letter Agreement. Notwithstanding anything to the contrary in the Change in
Control Plan or the Letter Agreement, the Executive shall receive coverage for
himself and his spouse under the Alpharma Health and Welfare Program for
eighteen months at the active employee rate (although the Executive will be
required to pay the entire premium for the six month period described above).
The expiration of such eighteen-month period will be treated as the initial
"Qualifying Event" for purposes of COBRA.

In all events, the Executive will also receive a lump sum payment equal to the
employer-paid portion of the premiums paid by the Executive for coverage under
the Alpharma Health and Welfare Program during such six-month period (described
above), and $40,000 (such amount shall be grossed up for applicable tax
withholding), which represents the estimated actuarial equivalent of providing
coverage under the Alpharma Inc. Health and Welfare Program based on the
provisions and rates in effect as of December 31, 2006, for the Executive's
spouse from the date that her coverage ends pursuant to COBRA until April 22,
2012.

LTIP Awards

All restricted stock and stock option awards outstanding as of the Executive's
Retirement Date shall immediately become fully vested but shall otherwise be
governed by the terms of the applicable grant document.

Return of Company Property

No later than the Retirement Date, the Executive will return to Company any
computers, keys, security cards, credit cards or other items that the Executive
might have in his or her possession that are the property of the Company. No
later than the Retirement Date, the Executive will return all Company files,
reports, books, data and other documents.

Retirement Plan Eligibility

This Agreement and the Executive's receipt of a lump sum severance payment will
not affect his retirement eligibility or entitlement to vested benefits under
any of the Company's retirement plans. The Executive's rights under any
qualified retirement plans will continue to be governed by the terms of those
plans.

Supplemental Savings Plans and Supplemental Pension Plan

This Agreement and the Executive's receipt of a lump sum severance payment will
not affect his eligibility or entitlement to benefits under the Company's
Supplemental Savings Plans or the Supplemental Pension Plan. The Executive's
rights and benefits under those plans will continue to be governed by the terms
of those plans.

Non-Disparagement

The Executive agrees that he will not make any statement now, or at any time in
the future, to any current, former or potential customers, contractors, vendors
or employees of the Company, to any media or to any other person that is
disparaging of the business, reputation, competence, product quality or good
character of the Company, its parent and their affiliates, their officers,
directors, shareholders and employees. A disparaging statement is any
communication that, if publicized, would cause or tend to cause the recipient of
the communication to question the business condition, integrity, competence,
good character or product quality of the entity or person or entity to whom the
communication relates.

Non-Disclosure of Confidential Information

The Executive acknowledges that he has been and will be privy to confidential
and proprietary business information concerning Alpharma Inc., its predecessors
and affiliates (hereinafter, for purposes of this paragraph, the "Company"), the
unauthorized use or disclosure of which could cause serious and irreparable
injury to the Company. Confidential Business Information, as used herein,
includes, but is not limited to, information relating to existing and planned
product formulations, research and development efforts, plans and results;
inventions and inventions in process; existing and prospective expansion plans;
existing and prospective marketing plans and activities; past, existing and
future litigation and litigation strategies; the Company's customers and
suppliers, their key personnel and operations; operating costs; the identities
and compensation arrangements of key employees of the Company; the identities
and key employees of partners, acquisition targets, co-ventures, customers and
suppliers; business plans and strategies; and other non-public information,
regardless of whether such information is patented, patentable, copyrighted, or
technically classifiable as a trade secret. The obligations under this paragraph
shall not apply to information (a) that has been or hereafter is generally known
in the Company's industry through no fault of the Executive or (b) the
disclosure of which is required by law or pursuant to court order.

Before disclosing any Confidential Business Information under the compulsion of
legal process, the Executive agrees to give prompt notice to the Company of the
fact that he has been served with legal process pursuant to which the disclosure
of Confidential Business Information might be requested. Such notice will be
given within sufficient time before disclosure to permit the Company to
intervene in the matter or to take such other actions as may be necessary or
appropriate to protect its interests in the confidentiality of the information.

Waiver and Release

The Executive will execute a waiver and release on or after his Retirement Date
in a form to be provided to him by the Company, which has the effect of
releasing the Company, its affiliates, officers, directors on the Board and
employees from any and all claims, demands, causes of action, damages, expenses
and liabilities, whether known or unknown, which the Executive has or may later
have against the Company which relate in any way to his employment by the
Company, or retirement, or any other matters as of his Retirement Date. The
Executive understands that all of the payments and benefits described herein are
contingent upon him first executing (and not revoking) the waiver and release
described herein.

Entire Agreement

This Agreement embodies the entire understanding of the parties with respect to
the subject matter hereof. In the event of a conflict between the terms of this
Agreement and those of the Employment Agreement, this Agreement will govern. No
provision of this Agreement may be modified, amended or revoked, except in
writing signed by the Executive and an authorized officer of the Company.

Severability

If any provision of this Agreement, or part thereof, is held invalid, void or
voidable, such invalidity shall not affect other provisions, or parts thereof,
which shall be given effect without the invalid provision or part. No waiver or
failure to enforce any condition or provision of this Agreement will be deemed
to be a continuing waiver of the same or any other provision of this Agreement.

Section 409A of the Code

Notwithstanding anything stated herein, in any employee benefit plan or program
or in any other agreement, any payments hereunder that would be subject to the
additional income tax imposed by Section 409A of the Code shall be deferred
until the earliest date on which such payments may be made without the
imposition of such tax, as determined in good faith by the Company.

Governing Law

This Agreement shall in all respects be interpreted, enforced and governed under
the laws of New Jersey without giving effect to the principles of conflicts of
law.

Accord and Satisfaction

The only consideration that the Executive will receive for executing this
Agreement is the benefits described above. No other promise, inducement, threat,
agreement or understanding of any kind or description has been made with or to
the Executive by the Company to cause him to agree to the terms of this
Agreement.

Right to Consult an Attorney

The Executive understands that by this Agreement, the Company is advising him in
writing that he should consult with an attorney prior to executing this
Agreement. The Executive states that he has had an opportunity to discuss this
Agreement with whomever he wishes, including an attorney of his own choosing.
The Executive states that he has been given a reasonable period of time within
which to read, review and consider all of the provisions of this Agreement; that
he understands its provisions and its final and binding effect on him; and the
Executive is entering into this Agreement freely, voluntarily, and without
duress or coercion.

* * *

If you agree to the terms of this Agreement, please sign the enclosed copy of
this Agreement and return it to me no later than September 21, 2006.

Sincerely,



DEAN J. MITCHELL

President and CEO



I, Robert F. Wrobel, acknowledge and agree to the terms and conditions of this
Agreement.



 

_________________________ __________________

Signature Date

 

 

 

 

 

 

 

 

 

 

K:\Legal\Corporate\EMPLOYMENT MATTERS\Wrobel, Robert\Retirement Agreement.DOC